 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTthreaten our employees with more arduous working conditions-or with a refusal to rehire anyone favoring Amalgamated Clothing Workers ofAmerica, AFL-CIO, or with closing our plant if the aforesaid Union's orga-nizational efforts succeed.WE WILL NOTpost in our plant or distribute to our employees notices inform-ing them that if the aforesaid Union's organizational efforts succeed"itwouldnot work to your benefit,but in the long run would itself operate to yourserious harm."WE WILL, uponrequest, bargain with the aforesaid Union as the exclusiverepresentative of all our employees in the appropriate unit with respect to ratesof pay, wages, hours of employment, and all other conditions of employment,and, if an understanding is reached,embody such understanding in a signedagreement.The appropriateunit is:All production and maintenance employees,excluding office clericalemployees,floorladies,cutting foreman,guards, and supervisors,as definedin the Act.WE WILL NOT in any like or related manner interfere with, restrain,or coerceemployees in the exercise of rights guaranteed them in Section7 of the Act.All our employees are free to become or remain, or refrain from becoming orremaining,members of any labor organization.SAGAMORE SHIRT COMPANY D/B/A SPRUCEPINE MANUFACTURING COMPANY,Employer.Dated-------------------By--------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 1831Nissen Building, 310 West Fourth Street, Winston-Salem, North Carolina, TelephoneNo. 723-2911, if they have any question concerning this notice or compliance withits provisions.Quiel Bros.Electric Sign Service Co.,Inc.andLocal 477, Inter-national Brotherhood of Electrical Workers, AFL-CIO.CaseNo. 21-CA-6026.June 22, 1965DECISION AND ORDEROn April 15, 1965, Trial Examiner David Karasick issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices and rec-ommending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions to the Trial Exam-iner'sRecommended Order and a supporting memorandum.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Trial153 NLRB No. 28. QUIEL BROS. ELECTRIC SIGN SERVICE CO., INC.327Examiner's Decision, the exceptions and memorandum, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that the Respondent, Quiel Bros. Electric SignService Co., Inc., San Bernardino, California, its officers, agents, suc-cessors, and assigns, shall take the action set forth in the Trial Exam-iner's Recommended Order, as so modified :Immediately after the words "labor organization" in the last para-graph of the Appendix attached to the Trial Examiner's Decision, addthe words "except to the extent that this right may be affected by anagreement requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the National LaborRelations Act, as amended."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding was heard before Trial Examiner David Karasick in Los Angeles,California, on November 16, 1964, upon a complaint alleging that Quiel Bros.Electric Sign Service Co., Inc., herein called the Respondent, had engaged in unfairlabor practices in violation of Section 8(a) (1) and (5) of the National Labor Rela-tionsAct, as amended, herein called the Act.1Upon the entire record, including consideration of a brief filed by the GeneralCounsel, and upon my observation of the demeanor of the witnesses, I hereby makethe following:FINDINGS OF FACT1.THE BUSINESS OPERATIONS OF THE RESPONDENTThe Respondent, a California corporation, with its principal office and place ofbusiness located in San Bernardino, California, is engaged in the fabrication andinstallationof electricsigns.During the period from July 1, 1963, through June 30,1964, the Respondent, in the course and conduct of its business operations, per-formed services valued in excess of $28,000 for Shel' Oil Company, Wilshire OilCompany of Calitornia, Mobil Oil Company, and Texaco, Inc., each of which com-panies annually ships from its places of business in California directly to pointslocated outside California, products valued in excess of $50,000.During the sameperiod of time, the Respondent performed services valued in excess of $32,000 forMichael'sMarkets, Inc., a corporation engaged in the operation of retail foodmarkets in the southern California area, with an annual gross income in excess of$500,000, and annual purchases of goods and materials originating outside Californiavalued in excess of $50,000.The Respondent in its answer admits, and I find, thatat all times material herein,ithas been an employer engaged in commerce and inan industry affecting commerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDLocal477-,International Brotherhood of ElectricalWorkers, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.I The complaint,issued on August 19,1964,is based upon a charge filed on June 23, 1964. 328DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICES ALLEGEDA. The facts1. IntroductionIn 1961,Ray Quiel,who previously had been an employee of the Valley NeonCompany in San Bernardino,California,entered into business for himself in themanufacture and installation of electric signs in San Bernardino.2On October 19,1961,after Quiel had established his own shop,he voluntarily recognized the Unionand executed a collective-bargaining agreement with it.At this time,the Union hadentered into a collective-bargaining agreement with only one other sign company inSan Bernardino,Owl Neon Co.,herein called Owl.On August 8, 1962, the Union entered into collective-bargaining agreements withfour additional sign companies in the San Bernardino area.These companies wereElectric Products Division of Federal Sign and Signal Corp.,Valley Neon,OntarioNeon Co., and Vaughn Electrical Advertising,herein called Federal,Valley,Ontario,and Vaughn,respectively.Owl also signed this later agreement with the Union.Although the agreements were apparently identical in their terms,each companysigned a separate copy of the contract.The contracts which these five employeesexecuted reflected the union wage rates for the San Bernardino area, which werelower than the wage rates for Los Angeles.The contract which the Respondent hadsigned on October 19, 1961,contained the Los Angeles wage rates.Because of that,in August 1962, after the contracts had been signed with the five other San Bernardinosign companies,Charles Gier,a representative of the Union,informed Ray Quielthat the San Bernardino wage rate,rather than the Los Angeles wage rate, wouldapply to the Respondent and the Respondent would not be expected to pay higherwages than the other five employers were paying.2.The appropriate unit and the Union's majorityI find, as the complaint alleges and the Respondent at the hearing conceded, thatall employees engaged in the manufacture,installation,alteration,and dismantlingof electrical and luminous tube displays and neon illumination,including its auxiliaryequipment and structures for the support thereof, stockroom men, and shippingclerks employed by the Respondent at its San Bernardino,California,plant,exclud-ing office clerical employees,professional employees,guards,and supervisors asdefined in the Act, constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act.The contract executed by the Respondent on October 19, 1961, contained a union-security clause and was to remain in effect until June 30, 1963, and continue ineffect from year to year thereafter unless either party gave at least 60 days' writtennotice in advance of the expiration date of a desire to terminate its provisions.Nonotice of termination having been given,3the contract by its terms was automaticallyrenewed and is still in effect.Itmay be presumed,and there is no evidence to rebut such presumption,4that theUnion had majority status at the time of the execution of the 1961 contract,5 andthat such status continued throughout the duration of the contract and its automaticrenewal.6Accordingly,I find that,at all times material herein,the Union repre-sented a majority of the employees in the unit above described as appropriate.2 In August 1962 the Respondent,which until then had conducted business as a partner-ship,became incorporated3As noted hereafter,the Union'snotice requesting reopening of the contract for thepurpose of negotiating the amendments which are the subject matter of the present pro-ceeding was given on November 29, 19634Although counsel for the Respondent asserted that the Union no longer represented amajority at the time of the alleged refusal to bargain,no evidence was offered to supportsuch assertion.I do not regard as probative in this respect the conclusionary statementof Ray Quiel who testified that,at the time of the hearing,the Respondent did not haveany employees who belonged to the Union.8 The fact that only one employee may have then been included in the unit would notaffect the validity of the contract or of the foregoing finding of majority.Louis Rosen-berg,Inc.,122 NLRB 1450, 1453.6Shamrock Dairy, Inc., et at.,119 NLRB 998, 1002. QUIEL BROS. ELECTRIC SIGN SERVICE CO., INC.3293.Sequence of eventsOn November 29, 1963, the Union sent a letter to the Respondent and to each ofthe five sign companies in the San Bernardino area who had signed agreements withit, stating that, pursuant to the 60 days' notice required by the contract, the Uniondesired "to open the agreement for the purpose of negotiating an increase in thewage scales and other changes and additions."On January 21 or 22, 1964,7 CharlesGier, a representative of the Union, called upon the Respondent and informed Rayand Gordon Quiel, president and vice president, respectively, of the Respondent, thata meeting for the purpose of negotiating the contract amendments proposed by theUnion would be held on January 23. The Quiel brothers stated that they wouldattend the meeting because they wanted to have something to say about the newagreement, and Gordon Quiel declared that: "We were the first one to sign thecontract last time, and we'll be the last one to sign it this time."On January 23, representatives of Federal, Ontario, and Valley, as well as Rayand Gordon Quiel, met with representatives of the Union.Gordon Quiel stated thathe was there to find out about the new agreement and that if a contract was signedat all, that the Respondent would be the last one to sign it.The Respondent and theother employers present agreed that William O'Donnell of Federal would act astheir spokesman during the negotiations.The Union presented its proposals inwriting and a general discussion, in which Ray and Gordon Quiel participated, fol-lowed.The employers agreed that they would not accept certain proposals of theUnion and that others would be held for future discussion.The meeting endedwithout a final agreement having been reached.During the course of the meeting,Gordon Quiel expressed his dissatisfaction with the provision in the existing contractregarding travel time, although this was not one of the provisions which the Unionhad proposed be amended.On January 30, the parties again met. In addition to the union representatives,O'Donnell, the sales manager of Valley, and Ray and Gordon Quiel were present.At this meeting, offers and counteroffers were exchanged between the parties.Theemployers held five or six caucuses at which they discussed between themselves eachof the Union's proposals and decided whether to offer a counterproposal.Accordingto the undenied testimony of Dooley, the Quiel brothers participated in these discus-sions and expressed their views on what the employers should or should not offerthe Union with respect to each of the proposals. The Quiel brothers, O'Donnell, andDooley unanimously agreed to each of the counterproposals which O'Donnell offeredthe Union on behalf of the employers following each caucus which the employersheld.At their last caucus, the employers agreed that they would go no furtherand this would be their last offer to the Union.Dooley testified without contradic-tion that at this point Gordon Quiel stated, "This is it.This is as far as we're going."Ray Quiel admitted that he and his brother agreed and "just went along" with therest of the employers in the last proposal offeied to the Union.When the employersreturned to their meeting with the Union and O'Donnell stated that this was theemployers' final offer, Gordon Quiel commented about the fact that it was "a damngood wage" which the employers were offering to pay. The union representativesstated that they would submit the last offer of the employers to the union member-ship for approval.At the negotiating session on January 30, the employers requested that a changebe made in the language in two provisions of the existing agreement, one relating toarbitration and the other to subcontracting.The union representatives stated thatthe suggested language would have to be submitted to their legal counsel for approval.On February 3, the membership of the Union voted to accept the final offer theemployers had made on January 30.O'Donnell was advised that the agreementreached between the parties on January 30 had been ratified by the union member-ship and was further advised that the proposed change in language with respect tothe arbitration clause was acceptable except that the Union wished to delete onesection, and the Union asked that the language of the subcontracting clause, whichwas uniform in all of its contracts, be retained without change.A short time laterthe Union drafted a contract, dated February 1, 1964, embodying the amendmentswhich had been agreed upon between the parties.8O'Donnell and Dooley testifiedwithout contradiction that this document contained the agreement which had beenreached by the parties at their last negotiating session on Januaiy 30.Federal, Owl,Valley,Vaughn, and Ontario each signed the agreement on various dates duringFebruary and March.'All dates hereafter refer to 1964 unless otherwise specified8 The agreement provided that it would become effective on February 1, 1964, andremain ineffect through January 31, 1967 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDWithin the week following February 3, Gier called Ray Quiel and told him thatthe members of the Union had ratified the amendments to the agreement and furthertold him that the new wage scales which had been negotiated between the partieswere to be effective as of February 1 and should be paid immediately.Quielexpressed no disagreement.About 2 weeks later, Gier again called and spoke toRay Quiel.On this occasion Gier said he had heard that Quiel was not paying thenew wages to his employees, and Gier reviewed what had been agreed to in thenegotiations.Quiel assured Gier that he not only was paying the employees thewages which had been agreed to during negotiations, but in some instances he waspaying his employees more.In the latter part of April, Gier brought a copy of the new contract to the Respond-ent for its signatures.Ray Quiel requested that Gier leave a copy of the agreementwith him so that he might go over it, and stated that he also knew that his brotherGordon would like to review it before they signed it, and that they would be in touchwith Gier the beginning of the following week.Not having heard from the Respond-ent by the latter part of the next week, Gier spoke to Ray and Gordon Quiel. RayQuiel said that he and his brother had not signed the agreement and that they werenot going to sign it.Gordon Quiel stated that the Respondent refused to sign becauseit could not afford to pay the wage scale required by the contract.94.Concluding findingsThe Respondent contends that its refusal to sign the agreement of February 1,1964, did not constitute a refusal to bargain because it never agreed to be bound bythe terms of the amendments which were embodied in that agreementThe foregoing facts show that on January 21 or 22, the Quiel brothers told Gierthat they would be present at the negotiating meeting with the Union on January 23because they wanted to have something to say about the new agreement. The evi-dence further shows that the Respondent attended both negotiating meetings whichoccurred on January 23 and 30; that at these meetings it agreed with the otheremployers that O'Donnell would act as their spokesman; that it participated togetherwith the other employers in considering and discussing the various offers made bythe Union and formulating counteroffers to be presented on behalf of the employersto the Union; and that the Respondent agreed with the other employers upon theterms of the final proposal offered on behalf of all of them to the Union. TheRespondent thus actively participated throughout the course of the negotiations andrepresented itself as a party to the last offer presented to the Union.Ray Quiel testified that neither he nor his brother had authority to execute theagreement without the approval of the board of directors of the corporation.Thereisno showing that the Union was ever informed of any such limitation althoughthe two brothers conducted themselves during the negotiating meetings and there-after,when the question of the new wage rates was discussed, as cloaked withostensible authority to act on behalf of the Respondent.Likewise there is no show-ing that the matter was ever presented to the board of directors. It is reasonableto assume that a lack of authority to accept would contemplate an equal lack ofpower to reject.Yet there is no evidence that the Quiel brothers' refusal to signthe agreement required or received authorization by the Respondent's board ofdirectors.19On these facts, I cannot find that Ray and Gordon Quiel required theapproval of the Respondent's board of directors to execute the agreement on behalfof the Respondent.The fact that the agreement reached was subject to ratification by the membershipof the Union provides no justification for the Respondent's refusal to sign the draftembodying its terms.11The record shows that the Respondent and the otherORay Quiet testified that he told Gier that the Respondent could not sign the contractbecause the Union could not furnish the Respondent with employees when it needed them.Gier admitted that such it conversation had occurred, but could not recall that the Re-spondent had advanced this as a reason for its refusal to sign the agreement. In viewof the conclusions reached hereafter, I regard it as immaterial whether the Respondentassigned its inability to pay the wage scale called for by the new agreement or the Union'sinability to furnish it with adequate help when needed, as the reason for its refusal tosign the contract, for in any event it now defends its refusal, not upon such grounds, butupon the ground that it never came to an agreement with the Union.10The record shows that the corporate stock is wholly owned by the two brothers, theirwives, and their mother, and that decisions in the day-to-day operations of the businessare made by Ray and Gordon Quiel alone.11Colony Furniture Company(see Aaron Newman,Daniel Newman,Paul Newman andCarl Newman, a Partnership, 21-CA-4549, 4906),144 NLRB 1582. QUIEL BROS. ELECTRIC SIGN SERVICE CO., INC.331employers involved understood that the agreement would have to be ratified by theUnion's membership and assented to such a procedure.The Union, on the otherhand, was reasonably led to believe that the Quiel brothers, by their conduct, wereempowered to conclude an agreement on behalf of the Respondent. In like manner,the reservation of the change in language of the arbitration and the subcontractingclauses in the contract provide no defense to the Respondent's refusal to executethe agreement, since Ray Quiel admitted that these were provisions in which theRespondent was not interested and that its main concern was with the wage rates.Accordingly, I find that Ray and Gordon Quiel held themselves out as havingauthority and actually did have authority to negotiate and to agree on the amend-ments to the contract on behalf of the Respondent; that they joined with the otheremployers in making the final offer to the Union on January 30; that the Unionaccepted such offer upon ratification by its membership; that an agreement betweenthe parties with respect to such amendments was thereupon consummated; and thatthe Respondent's refusal in the latter part of April to sign the contract, dated Feb-ruary 1, 1964, embodying such amendments, constituted a refusal to bargain in vio-lation of Section 8(a) (5) and (1) of the Act.IV.THE AFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with Respondent's operations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent engaged in certain unfair labor practices asset forth above, I shall recommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Having found that the Respondent, in violation of Section 8(a)(1) and (5) of theAct, refused to bargain with the Union, the duly designated representative of its,employees in an appropriate unit, I shall recommend that the Respondent, uponrequest by the Union, execute the agreement, dated February 1, 1964, the agreementto be effective from that date to at least the next renewal date as provided thereinfollowing signature, but, if no request to execute is made, that the Respondent bar-gain, upon request, with the Union as the exclusive bargaining representative of theemployees in the previously described appropriate unit concerning wages, hours, andother terms and conditions of employment, and, if an understanding is reached,embody such understanding in a signed agreement. I shall also recommend that,upon request by the Union that the foregoing agreement be executed, the Respondentgive retroactive effect to the terms of said agreement, including but not limited tothe provisions relating to wages and other benefits, and make whole employees forany losses suffered by reason of the Respondent's refusal to execute the agreement.12Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.All employees engaged in the manufacture, installation, alteration, and dis-mantling of electrical and luminous tube displays and neon illumination, includingits auxiliary equipment and structures for the support thereof, stockroom men, andshipping clerks employed by the Respondent at its San Bernardino, California, plant,but excluding office clerical employees, professional employees, guards, and super-visors as defined in the Act, constitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of the Act.2.The Union, a labor organization within the meaning of Section 2(5) of theAct, has been at all times on and after November 29, 1963, and now is, the exclusiverepresentative of all employees in the aforesaid appropriate unit for purposes ofcollective bargaining within the meaning of Section 9(a) of the Act.3.By failing and refusing, in the latter part of April 1964, to be a party to andbe bound by the terms of the collective-bargaining agreement, dated February 1,1964, the Respondent unlawfully refused to bargain within the meaning of Section8(a)(5) and (1) of the Act.12 Ogle Protective Service, Inc. and James L. Ogle, an Individual,149 NLRB 545;MixermobileManufacturers, Inc.,149 NLRB 592. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.By the foregoing conduct the Respondent has interfered with,restrained, andcoerced its employees in the exercise of rights guaranteed in Section7 of the Actand therebyhas engaged in and is engaging in unfairlabor practiceswithin themeaning of Section 8 (a)( I) ofthe Act.5.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and theentire record in the case, and pursuant to Section 10(c) of the National Labor Rela-tions Act, as amended,it is recommended that the Respondent,Quiel Bros.ElectricSign Service Co., Inc., San Bernardino,California,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with respect to rates of pay, wages,hours ofemployment,and other terms and conditions of employment,with the Union as theexclusive representative of its employees in the previously described appropriate unit.(b) In any like or related manner interfering with, restraining,or coercing itsemployees in the exercise of the right to self-organization,to form labor organiza-tions, to join or assist the Union or any other labor organization,to bargain collec-tively through representatives of their own choosing,and to engage in any othermutual aid or protection, or to refrain from any or all such activities,except to theextent that such right may be affected by an agreement requiring membership in alabor organization as a condition of employment,as authorized in Section 8(a) (3) oftheAct, as modified by the Labor-Management Reporting and Disclosure Actof 1959.2.Take the following affirmative action which the Board finds will effectuate thepolicies of the Act:(a)Upon requestby Local 477,International Brotherhood of Electrical Workers,AFL-CIO, execute the agreement, dated February 1, 1964, the agreement to beeffective from the date to at least the next renewal date as provided therein followingsignature,but if no such request to execute is made, bargain,upon request,with theUnion as the exclusive bargaining representative of employees in the previouslydescribed appropriate unit.(b)Upon request by the Union that the foregoing agreement be executed, giveretroactive effect to the terms of said agreement,including but not limited to theprovisions relating to wages and other benefits,and make whole employees for anylosses suffered by reason of the Respondent's refusal to execute the agreement.(c) Post at its plant in San Bernardino,California,copies of the attached notice 13marked "Appendix." 14Copies of said notice,to be furnished by the RegionalDirector for Region 21, shall, after being duly signed by the Respondent's authorizedrepresentative,be posted by the Respondent immediately upon receipt thereof, andbe maintained by it for a period of 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken to insure that said notices are not altered,defaced,or covered by any other material.(d)Notify the Regional Director for Region 21, in writing, within 20 days fromthe date of the receipt of this Decision and Recommended Order, what steps ithas taken to comply herewith.15"Since notices are customarily framed in the language of the statute and because oftheir technical nature are often difficult for employees to understand,I am recommendingthat the notice in this case embody the simplified form which appears in the Appendix.14 In the event that this Recommended Order be adopted by the Board,the words "asordered by"shall be substituted for the words"as recommended by a Trial Examiner of"in the noticeIn the further event that the Board'sOrder be enforced by a decree of aUnited States Court of Appeals,thewords"aDecree of the United States Court ofAppeals,Enforcing an Order of"shall be substituted for the words"as ordered by".11 In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify the Regional Director for Region 21, in writing, within10 days from the date of this Order,what steps the Respondent has taken to complyherewith." INTERNATIONAL STEREOTYPERS, LOCAL 104, ETC.333APPENDIXNOTICE TO ALL EMPLOYEESAs Recommended by a Trial Examiner of the National Labor Relations Board,we are posting this notice to inform our employees of the rights guaranteed them inthe National Labor Relations Act.WE WILL, upon request, sign the agreement, dated February 1, 1964, whichwas submitted to us by Local 477, International Brotherhood of Electrical Work-ers,AFL-CIO, and we will pay our employees all wages and grant them anybenefits they may have lost since February 1, 1964, because of our refusal toexecute the agreement.WE WILL, upon request, bargain collectively with Local 477 as the exclusiverepresentative of our employees, if no request is made to sign the agreementof February 1, 1964.All our employees are free to become or remain, or to refuse to become orremain, members of Local 477, or any other labor organization.QUIEL BROS. ELECTRIC SIGN SERVICE CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 849 SouthBroadway, Los Angeles, California, Telephone No. 688-5204, if they have anyquestions concerning this notice or compliance with its provisions.International Stereotypers and ElectrotypersUnion, Local 104,AFL-CIOandthe Fresno Guide,Inc.Case No. 20-CD-138.June 20,1965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following a charge filed by The FresnoGuide, Inc., herein called the Employer, alleging a violation of Sec-tion 8(b) (4) (D) by International Stereotypers and ElectrotypersUnion, Local 104, AFL-CIO, herein called the Stereotypers. Pursu-ant to notice, a hearing was held on July 1, 1964, at Fresno, California,before Hearing Officer James C. Paras. The Employer, the Stereo-typers, and Fresno Printing Pressmen and Assistants' Union No. 159,AFL-CIO, herein called the Pressmen, appeared at the hearing andwere afforded full opportunity to be heard, to examine and to cross-examine witnesses, and to adduce evidence bearing on the issues.Therulings of the Hearing Officer made at the hearing are free from preju-dicial error and are hereby affirmed.All parties filed briefs whichhave been duly considered by the Board.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Jenkins].153 NLRB No. 12.